DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/676746 and U.S. Pat. Nos. 11,203,751, 11,034,953, 10,323,258, 10,508,288, 10,519,437, 10,584,333, 10,584,334, 10,689,669, 11,268,061, 11,142,740, 10,647,982, 10,421,959, 10,329,559, 10,253,316, 10,954,512, 10,894,958, 10,787,663, 10,689,645 and 10,738,301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The IDS filed 04 May 2022 has been considered.

Allowable Subject Matter
Claims 1-30 are allowed.
With respect to independent claims 1 and 15, the prior art, in the claimed environment, does not disclose an automated stand-alone cell editing instrument in which live cells are grown to a desired optical density and transformed to produce cells comprising nucleic acid-guided nuclease editing components, wherein an automated liquid handing system is configured to move fluid from each module to the next without user intervention.  The Hogan reference discloses the closest prior art by describing the use of a transfection module and a growth module.  Hogan, however, does not disclose a stand-alone system in which fluid is passed between successive modules automatically using a fluid handling device.  The instant claims are allowable for many of the same reasons discussed in related cases (see previous double patenting rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799